Citation Nr: 1234561	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-12 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to July 14, 2004, for the assignment of a 40 percent rating for degenerative disc disease of the lumbar spine. 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied the benefits sought on appeal.  In August 2010, the Veteran withdrew his hearing request for a videoconference hearing.

FINDINGS OF FACT

1.  A February 1997 rating decision granted service connection for mechanical low back pain and assigned a 0 percent rating, effective August 19, 1996, the date of claim.  A March 1998 rating decision denied a claim for an increased rating for the low back disability.  The Veteran did not appeal that decision and it became final.  

2.  A claim for increase was received on July 14, 2004.  An October 2008 rating decision increased the rating for degenerative disc disease of the lumbar spine to 20 percent, effective July 14, 2004.  The Veteran disagreed with the rating assigned and the effective date of the rating.  In March 2009, the Board increased the Veteran's disability rating to 40 percent.  An April 2009 rating decision effectuated the award of a 40 percent rating for the lumbar spine disability as of July 14, 2004.  The Veteran appealed for an earlier effective date for the assignment of a 40 percent rating.

2.  The Veteran has not asserted that clear and unmistakable error was made in the March 1998 rating decision.


CONCLUSION OF LAW

Entitlement to an effective date prior to July 14, 2004, for the assignment of a 40 percent rating for a lumbar spine disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes Diagnostic Codes 5237, 5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in November 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2010 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim for a higher disability rating for the lumbar spine disability.  Additional examination in connection with the earlier effective date claim here is not necessary because such an examination could not show evidence of the Veteran's past disability.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that he is entitled to an effective date, prior to July 14, 2004, for the assignment of a 40 percent rating for a lumbar spine disability.  The Veteran argues that the 40 percent rating for the low back disability should have been effective from August 1996, the date of the aforementioned award of service connection, or, in the alternative, following service discharge in 1989.  He claims that the lumbar spine symptoms which led to a 40 percent rating have been present since his discharge from service. 

The effective date of the award of an increase in compensation is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2011).  For claims for increased rating, the effective date is the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within one year from that date.  Otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2011) 

Once a formal claim for compensation has been allowed, the date of VA outpatient examination or treatment will be accepted as the date of receipt of an informal claim for increase.  38 C.F.R. § 3.157(b)(1) (2011). 

A review of all the evidence of record is required to determine when an increase in disability was ascertainable.  Hazan v. Gober, 10 Vet. App. 511 (1997) (While evidence previously considered alone cannot lead to a grant of an earlier effective date, the evidence is nevertheless part of the entire evidence of record in determining when the rating increase was ascertainable). 

If a decision by the RO is not appealed, the rating decision becomes final and the rating decision is not subject to revision on the same factual basis except by duly constituted appellate authorities or on the basis of clear and unmistakable error.  38 C.F.R. §§ 3.104(a), 3.105 (2011). 

If a claimant wishes to reasonably raise clear and unmistakable error, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

In August 1996, the Veteran filed a claim for service connection for a low back disability.  At the time, there was no medical evidence showing treatment following service discharge in November 1989.  Due to the absence of medical documentation the RO determined that a VA examination was appropriate.  However, the Veteran failed to report for scheduled and rescheduled examinations in 1996 and 1997 due to incarceration.  In a February 1997 rating decision the RO granted service connection for mechanical low back pain.  A 0 percent rating was assigned under Diagnostic Code 5295, effective August 19, 1996, the date of claim.

In a statement in May 1997, the Veteran reported that he was unable to attend a VA examination outside the correctional facility where he was incarcerated as he had been informed by personnel therein that transportation could not be arranged for travel for a VA examination outside of prison.  It is apparent from a June 1997 notation in the claims file that the RO contacted the prison personnel in an attempt to arrange for the Veteran's transportation for a VA examination.  In a statement in July 1997, the Veteran reported that prison personnel would not provide the Veteran with transportation for a VA examination outside the correctional facility.  By a rating decision in August 1997, the RO denied the Veteran's claim for an initial compensable rating for a low back condition because there was no medical evidence in the record to support a higher rating.  

In August 1997, in connection with a claim for an increased rating, the Veteran requested a VA examination to be performed at the correctional facility where he was imprisoned.  In September 1997, the RO advised the Veteran to submit medical evidence in support of his claim.  He was further informed that his rating would be based on the evidence submitted in lieu of a VA examination.  In support of his claim, the Veteran submitted treatment records for treatment rendered at the correctional facility dated from 1991 to 1995, which contained complaints of chronic low back pain.  A February 1993 note recorded an assessment of degenerative joint disease of the lumbar spine.  In March 1994, a report showed back pain with good motion.  The clinician noted muscle spasm/arthritis.  

In a March 1998 rating decision, the RO denied the Veteran's claim for an increased compensable rating the low back disability.  The RO noted that the most recent medical records submitted by the Veteran in support of his claim for a compensable rating were dated in 1995, more than one year from the date the Veteran filed his original claim for service connection for a back condition in August 1996.  Accordingly, the medical evidence submitted did not show the severity of the Veteran's back condition at that time.  The Veteran was notified of the rating decision and of his appellate rights, but he did not appeal the 0 percent rating or the effective date.  Therefore, those decisions granting a 0 percent rating and continuing the 0 percent rating are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

Absent a specific allegation of clear and unmistakable error (CUE), the rating decision by the RO became final and is not subject to further review at this time based on the evidence then of record.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  

The Board is mindful of the Veteran's argument that he should have been provided a VA examination prior to March 1998.  VA adjudicators must tailor their assistance to the peculiar circumstances of confinement.  Incarcerated Veterans are entitled to the same care and consideration given to their fellow Veterans."  Bolton v. Brown, 8 Vet. App. 185 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  However, VA's ability to provide assistance to incarcerated Veterans is limited by the circumstances of the Veteran's incarceration.  Bolton v. Brown, 8 Vet. App. 185 (1995) (VA lacked the authority to compel the warden of a state prison to release a Veteran for psychiatric examination). 

Moreover, regardless of whether the RO should have sought more thorough medical findings with another VA examination, a breach of the duty to assist, including failure to provide an adequate VA examination, cannot constitute CUE.  38 C.F.R. § 20.1403(d) (2011); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002); Caffrey v. Brown, 6 Vet. App. 377 (1994) (allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of CUE).  Thus, any failure to provide the Veteran with a VA examination in 1998 cannot be considered CUE. 

The Veteran's current claim for increase was filed at the RO on July 14, 2004.  The record is devoid of any communication from or action on the part of the Veteran which could constitute a claim or indicate an intent to apply for an increased rating, in the period between the final RO rating decision of March 1998 and the receipt of his claim for increase on July 14, 2004.  38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157 (2011).

The Veteran was scheduled for a VA examination in October 2004, after indicating that he believed the Department of Corrections would transport him to the examination.  However, the Veteran was unable to attend.  In June 2005 the RO issued a rating decision which continued the Veteran's 0 percent rating as there was no objective medical evidence showing an increase in severity of the Veteran's disability.  The Veteran disagreed with the decision.  In an attempt to obtain alternative medical evidence of the Veteran's current condition the RO made two requests for treatment records from a physician at the facility, but both requests went unanswered.  In May 2006 the Veteran sent a letter stating that the physician at the facility would not release his records.  The RO issued a rating decision in June 2006 which continued the Veteran's 0 percent rating, as there continued to be no medical evidence of the Veteran's current lumbar spine disability.

In July 2007 the Veteran was afforded a VA spine examination, and the physician was able to review the Veteran's medical records in conjunction with the examination.  During the examination the Veteran gave a history of being in a motor vehicle accident in 1983 which injured his back, and stated that his lumbar spine pain had increased in recent years.  The Veteran reported that he used a back brace when anticipating increased activity.  The examiner noted that the Veteran's pain was in the mid lumbosacral area and that it would radiate to the Veteran's right buttock and down the back of his leg toward his knee.  The Veteran reported that he had severe flare-ups every two months that limited his activities, but that he was still able to do activities of daily life.  The examiner noted that the Veteran had a normal posture and gait, and that the Veteran did not have any abnormal spinal curvatures.  The Veteran was given a sensory examination of his lower extremities which indicated that his reaction to vibration, pain, light touch, and position sense were all normal.  The Veteran's reflexes were also normal.  The Veteran did not present with thoracolumbar spine ankylosis. 

A range of motion examination showed that the Veteran had flexion to 45 degrees with pain at 30 degrees both active and passive; with an additional loss of motion on repetitive use due to pain resulting in flexion to 40 degrees.  The Veteran had extension to 10 degrees with pain beginning at 10 degrees both active and passive, with additional loss of motion on repetitive use due to pain so that repetitive movement had to stop after two repetitions.  The Veteran had lateral flexion to the right and left to 30 degrees with no additional loss of motion on repetition.  The examiner found that the Veteran was positive for Lasegue's sign on his right side. The Veteran's lumbar spine was x-rayed and no fracture or subluxation was identified, but there was disc space narrowing at L5-S1.  Moderate degenerative changes were noted within the joint spaces.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbosacral spine.  The examination report noted that the Veteran was assigned to a paint crew at the correctional facility and worked part time.  The time lost from work during the last 12 months was less than one week. 

Based on the July 2007 VA examination findings, by a rating decision in October 2008 the RO increased the rating for the Veteran's service-connected degenerative disc disease of the lumbar spine to 20 percent disabling, effective July 14, 2004.  The Veteran disagreed with the rating assigned and the effective date of the rating.  In March 2009, the Board increased the Veteran's disability rating to 40 percent.  An April 2009 rating decision effectuated the award of a 40 percent disability rating for the lumbar spine condition and assigned an effective date of July 14, 2004. 

The effective date of any increase may precede the date of the receipt of the claim if it was factually ascertainable that an increase in disability had occurred during the preceding year.  Therefore, the Board must review the evidence of record to determine whether it is factually ascertainable that an increase in disability had occurred within the one-year period prior to July 14, 2004.  The Veteran's lumbar spine disability was originally rated as 0 percent under Diagnostic Code 5295 for lumbosacral strain. 

The Board notes that the criteria for rating disabilities of the spine were amended on two occasions since service connection for lumbar spine disability has been in effect.  Where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation. 

Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic Code 5292, regarding the limitation of motion of the lumbar spine, allowed a 40 percent rating for severe limitation of motion, a 20 percent rating for moderate limitation of motion, and a 10 percent rating for a slight limitation of motion. 

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, Diagnostic Code 5298 for ankylosis of the lumbar spine warranted a 40 percent rating for favorable ankylosis or a 50 percent rating if it was unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289. 

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, Diagnostic Code 5295, a 40 percent rating was warranted for a severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  A 20 percent rating was warranted for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 10 percent rating was warranted for a lumbosacral strain with characteristic pain on motion.  A 0 percent rating was warranted for slight subjective symptoms. 

Prior to the September 2002 revision, 38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that moderate intervertebral disc syndrome with recurring attacks warranted a 20 percent rating.  A 40 percent rating was warranted for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent rating required pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (that is, with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseases disc) and little intermittent relief. 

Under the September 23, 2002, amendments to Diagnostic Code 5293 for rating intervertebral disc syndrome, a 60 percent rating remained the highest available rating and was warranted when there were incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating was assigned for incapacitating episodes having a total duration of at least four weeks, but less than 6 weeks, during the past 12 months.  A 20 percent rating was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks. during the past 12 month.  An incapacitating episode was defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  A rating could be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.  Chronic orthopedic and neurologic manifestations means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome which are present constantly, or nearly so. 

The September 2002 amendments did not change the criteria under Diagnostic Code 5292 or 5295. 

Effective September 26, 2003, the schedule for rating spine disabilities was changed again to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243). 

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 40 to 100 percent rating for unfavorable ankylosis of the spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately, under an appropriate diagnostic code.  

The Incapacitating Episode rating scheme provides for no higher than a 60 percent rating for intervertebral disc syndrome and is nearly the same as that in the 2002 changes.  Intervertebral disc syndrome continues to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of the chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

Based on the evidence of record, the Board finds that a 40 percent rating for the Veteran's low back disability was not warranted earlier than July 14, 2004, as there is no medical evidence in the claims file pertaining to treatment for the Veteran's low back condition within the one-year period prior to the claim for increase in July 14, 2004, following a previous final denial.  In fact, there is no evidence in the claims file prior to the VA examination report dated in July 2008, which shows that it was factually ascertainable that the Veteran's lumbar spine disability warranted a 40 percent disability rating since service connection for lumbar spine disability has been in effect.  38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2002 and 2003); Diagnostic Codes 5237, 5242, 5243 (effective from September 26, 2003).

Therefore, the Board finds that the effective date can be no earlier than the date of receipt of the claim for increase following a previous final denial.  38 C.F.R. § 3.400(o)(2) (2011).

The Board finds that an increase in the service-connected lumbar spine disability was not factually ascertainable within the year prior to July 14, 2004.  38 C.F.R. § 3.400(o)(2) (2011).  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than July 14, 2004, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to July 14, 2004, for the assignment of a 40 percent rating for a lumbar spine disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


